979 So. 2d 1130 (2008)
Renardo KNIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2704.
District Court of Appeal of Florida, First District.
April 14, 2008.
Nancy A. Daniels, Public Defender, and Terry Carley, Assistant Public Defender, Tallahassee, for Appellant.
*1131 Bill McCollum, Attorney General, Jennifer J. Moore, Assistant Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Appellee.
BENTON, J.
We reverse Renardo Knight's conviction for tampering with physical evidence in violation of section 918.13, Florida Statutes (2006). See Obas v. State, 935 So. 2d 38, 39 (Fla. 4th DCA 2006) ("If defendant had dropped or thrown the items so that they could not have been retrieved, it would be another matter, like swallowing.").
DAVIS and THOMAS, JJ., concur.